EXHIBIT 10.1
AMGEN INC.
 
AMENDED AND RESTATED 1991 EQUITY INCENTIVE PLAN
 
1.    PURPOSE.
 
(a)    The purpose of the Amended and Restated 1991 Equity Incentive Plan as
amended and restated in July 2002 (the “Plan”) is to provide a means by which
employees or directors of and consultants to Amgen Inc., a Delaware corporation
(the “Company”), and its Affiliates, as defined in paragraph 1(b), directly, or
indirectly through Trusts, may be given an opportunity to benefit from increases
in value of the stock of the Company through the granting of (i) incentive stock
options, (ii) nonqualified stock options, (iii) stock bonuses, and (iv) rights
to purchase restricted stock, all as defined below. For purposes of the
incentive stock option rules of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), the Plan is a new plan.
 
(b)    The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Code.
 
(c)    The Company, by means of the Plan, seeks to retain the services of
persons now employed by or serving as directors or consultants to the Company,
to secure and retain the services of persons capable of filling such positions,
and to provide incentives for such persons to exert maximum efforts for the
success of the Company.
 
(d)    The Company intends that the rights issued under the Plan (“Stock
Awards”) shall, in the discretion of the Board of Directors of the Company (the
“Board”) or any committee to which responsibility for administration of the Plan
has been delegated pursuant to paragraph 2(c), be either (i) stock options
granted pursuant to Sections 5 or 6 hereof, including incentive stock options as
that term is used in Section 422 of the Code (“Incentive Stock Options”), or
options which do not qualify as Incentive Stock Options (“Nonqualified Stock
Options”) (together hereinafter referred to as “Options”), or (ii) stock bonuses
or rights to purchase restricted stock granted pursuant to Section 7 hereof.
 
(e)    The word “Trust” as used in the Plan shall mean a trust created for the
benefit of the employee, director or consultant, his or her spouse, or members
of their immediate family. The word optionee shall mean the person to whom the
option is granted or the employee, director or consultant for whose benefit the
option is granted to a Trust, as the context shall require.



--------------------------------------------------------------------------------

 
2.    ADMINISTRATION.
 
(a)    The Plan shall be administered by the Board unless and until the Board
delegates administration to a committee, as provided in paragraph 2(c).
 
(b)    The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
 
(1)  To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how Stock Awards shall be granted;
whether a Stock Award will be an Incentive Stock Option, a Nonqualified Stock
Option, a stock bonus, a right to purchase restricted stock, or a combination of
the foregoing; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
purchase or receive stock pursuant to a Stock Award; and the number of shares
with respect to which Stock Awards shall be granted to each such person.
 
(2)  To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award, in a manner and to the extent
it shall deem necessary or expedient to make the Plan fully effective.
 
(3)  To amend the Plan as provided in Section 14.
 
(4)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company.
 
(c)    The Board may delegate administration of the Plan to a committee composed
of not fewer than two (2) members of the Board (the “Committee”). One or more of
these members may be non-employee directors and outside directors, if required
and as defined by the provisions of paragraphs 2(e) and 2(f). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board
(except amendment of Section 6 or the options granted thereunder shall only be
by action taken by the Board or a committee of one or more members of the Board
to which such authority has been specifically delegated by the Board), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. Notwithstanding anything else
in this paragraph 2(c) to the contrary, at any time the Board or the Committee
may delegate to a committee of one or more members of the Board the authority to
grant or amend options to all employees, directors or consultants or any portion
or class thereof.
 
(d)  Notwithstanding anything else in the Plan to the contrary, at any time the
Board or the Committee may authorize by duly adopted resolution one or more
Officers (as defined below) (each a “Delegated Officer”) to take the actions
described in paragraph 2(b)(1)



2



--------------------------------------------------------------------------------

 
of the Plan with respect to Options only, subject to, and within the limitations
of, the express provisions of the Plan; provided, however, that a Delegated
Officer shall not have the power to (1) grant any Options to himself, any
non-employee director, consultant, Trust, other Delegated Officer or Officer,
(2) determine the time or times when a person shall be permitted to purchase
stock pursuant to the exercise of an Option (i.e., vesting), (3) determine the
exercise price of an Option, or (4) grant any Option to a parent corporation of
the Company, as defined in Section 424(e) of the Code. The resolution
authorizing a Delegated Officer to act as such shall specify the total number of
shares of Common Stock that a Delegated Officer may grant with respect to
Options. The exercise price (including any formula by which such price or prices
may be determined) and the time or times when a person shall be permitted to
purchase stock pursuant to the exercise of an Option shall, however, be set by
the Board or the Committee and not by a Delegated Officer to the extent required
by Delaware General Corporation Law Section 157 or any other applicable law. The
term “Officer” shall include any natural person who is elected as a corporate
officer of the Company by the Board.
 
(e)    The term “non-employee director” shall mean a member of the Board who (i)
is not currently an officer of the Company or a parent or subsidiary of the
Company (as defined in Rule 16a-1(f) promulgated by the Securities and Exchange
Commission under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or an employee of the Company or a parent or subsidiary of
the Company; (ii) does not receive compensation from the Company or a parent or
subsidiary of the Company for services rendered in any capacity other than as a
member of the Board (including a consultant) in an amount required to be
disclosed to the Company’s stockholders under Rule 404 of Regulation S-K
promulgated by the Securities and Exchange Commission (“Rule 404”); (iii) does
not possess an interest in any other transaction required to be disclosed under
Rule 404; or (iv) is not engaged in a business relationship required to be
disclosed under Rule 404, as all of these provisions are interpreted by the
Securities and Exchange Commission under Rule 16b-3 promulgated under the
Exchange Act.
 
(f)    The term “outside director,” as used in this Plan, shall mean an
administrator of the Plan, whether a member of the Board or of any Committee to
which responsibility for administration of the Plan has been delegated pursuant
to paragraph 2(c), who is considered to be an “outside director” in accordance
with the rules, regulations or interpretations of Section 162(m) of the Code.
 
(g)    Any requirement that an administrator of the Plan be a “non-employee
director” or “outside director” shall not apply if the Board or the Committee
expressly declares that such requirement shall not apply.



3



--------------------------------------------------------------------------------

 
3.    SHARES SUBJECT TO THE PLAN.
 
(a)    Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, the stock that may be issued pursuant to Stock Awards granted
under the Plan shall not exceed in the aggregate One Hundred Ninety-Two Million
(192,000,000) shares of the Company’s $.0001 par value common stock (the “Common
Stock”). If any Stock Award granted under the Plan shall for any reason expire
or otherwise terminate without having been exercised in full, the Common Stock
not purchased under such Stock Award shall again become available for the Plan.
Shares repurchased by the Company pursuant to any repurchase rights reserved by
the Company pursuant to the Plan shall not be available for subsequent issuance
under the Plan.
 
(b)    The Common Stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
 
(c)    An Incentive Stock Option may be granted to an eligible person under the
Plan only if the aggregate fair market value (determined at the time the
Incentive Stock Option is granted) of the Common Stock with respect to which
incentive stock options (as defined by the Code) are exercisable for the first
time by such optionee during any calendar year under all such plans of the
Company and its Affiliates does not exceed one hundred thousand dollars
($100,000). If it is determined that an entire Option or any portion thereof
does not qualify for treatment as an Incentive Stock Option by reason of
exceeding such maximum, such Option or the applicable portion shall be
considered a Nonqualified Stock Option.
 
4.    ELIGIBILITY.
 
(a)    Incentive Stock Options may be granted only to employees (including
officers) of the Company or its Affiliates. A director of the Company shall not
be eligible to receive Incentive Stock Options unless such director is also an
employee of the Company or any Affiliate. Stock Awards other than Incentive
Stock Options may be granted to employees (including officers) or directors of
or consultants to the Company or any Affiliate or to Trusts of any such
employee, director or consultant.
 
(b)    A director shall in no event be eligible for the benefits of the Plan
(other than from a Director NQSO under Section 6 of the Plan) unless and until
such director is expressly declared eligible to participate in the Plan by
action of the Board or the Committee, and only if, at any time discretion is
exercised by the Board or the Committee in the selection of a director as a
person to whom Stock Awards may be granted, or in the determination of the
number of shares which may be covered by Stock Awards granted to a director, the
Plan complies with the requirements of Rule 16b-3 promulgated under the Exchange
Act, as from time to time in effect. The Board shall otherwise comply with the
requirements of Rule 16b-3



4



--------------------------------------------------------------------------------

 
promulgated under the Exchange Act, as from time to time in effect.
Notwithstanding the foregoing, the restrictions set forth in this paragraph 4(b)
shall not apply if the Board or Committee expressly declares that such
restrictions shall not apply.
 
(c)    No person shall be eligible for the grant of an Incentive Stock Option
under the Plan if, at the time of grant, such person owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates unless the exercise price of such Incentive Stock
Option is at least one hundred and ten percent (110%) of the fair market value
of the Common Stock at the date of grant and the Incentive Stock Option is not
exercisable after the expiration of five (5) years from the date of grant.
 
(d)    Stock Awards shall be limited to a maximum of 2,000,000 shares of Common
Stock per person per calendar year.
 
5.    TERMS OF DISCRETIONARY STOCK OPTIONS.
 
An option granted pursuant to this Section 5 (a “Discretionary Stock Option”)
shall be in such form and shall contain such terms and conditions as the Board
or the Committee shall deem appropriate. The provisions of separate Options need
not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:
 
(a)    No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.
 
(b)    The exercise price of each Incentive Stock Option and each Nonqualified
Stock Option shall be not less than one hundred percent (100%) of the fair
market value of the Common Stock subject to the Option on the date the Option is
granted.
 
(c)    The purchase price of Common Stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either:
(i) in cash at the time the Option is exercised; or (ii) at the discretion of
the Board or the Committee, either at the time of grant or exercise of the
Option (A) by delivery to the Company of shares of Common Stock that have been
held for the period required to avoid a charge to the Company’s reported
earnings and valued at the fair market value on the date of exercise, (B)
according to a deferred payment or other arrangement with the person to whom the
Option is granted or to whom the Option is transferred pursuant to paragraph
5(d), or (C) in any other form of legal consideration that may be acceptable to
the Board or the Committee in their discretion; including but not limited to
payment of the purchase price pursuant to a program developed under Regulation T
as promulgated by the Federal Reserve Board which results in the receipt of cash
(or a check) by the Company before Common Stock is issued or the receipt of
irrevocable



5



--------------------------------------------------------------------------------

 
instruction to pay the aggregate exercise price to the Company from the sales
proceeds before Common Stock is issued.
 
In the case of any deferred payment arrangement, interest shall be payable at
least annually and shall be charged at not less than the minimum rate of
interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.
 
(d)    An Option granted to a natural person shall be exercisable during the
lifetime of such person only by such person, provided that such person during
such person’s lifetime may designate a Trust to be such person’s beneficiary
with respect to any Incentive Stock Options granted after February 25, 1992 and
with respect to any Nonqualified Stock Options, and such beneficiary shall,
after the death of the person to whom the Option was granted, have all the
rights that such person has while living, including the right to exercise the
Option. In the absence of such designation, after the death of the person to
whom the Option is granted, the Option shall be exercisable by the person or
persons to whom the optionee’s rights under such Option pass by will or by the
laws of descent and distribution.
 
(e)    The total number of shares of Common Stock subject to an Option may, but
need not, be allotted in periodic installments (which may, but need not, be
equal). From time to time during each of such installment periods, the Option
may become exercisable (“vest”) with respect to some or all of the shares
allotted to that period, and may be exercised with respect to some or all of the
shares allotted to such period and/or any prior period as to which the Option
was not fully exercised. During the remainder of the term of the Option (if its
term extends beyond the end of the installment periods), the Option may be
exercised from time to time with respect to any shares then remaining subject to
the Option. The provisions of this paragraph 5(e) are subject to any Option
provisions governing the minimum number of shares as to which an Option may be
exercised.
 
(f)    The Company may require any optionee, or any person to whom an Option is
transferred under paragraph 5(d), as a condition of exercising any such Option:
(i) to give written assurances satisfactory to the Company as to such person’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative who has such knowledge and experience in financial and
business matters, and that such person is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Option; and (ii) to give written assurances satisfactory to the Company
stating that such person is acquiring the Common Stock subject to the Option for
such person’s own account and not with any present intention of selling or
otherwise distributing the Common Stock. These requirements, and any assurances
given pursuant to such requirements, shall be inoperative if: (x) the issuance
of the shares upon the exercise of the Option has been registered



6



--------------------------------------------------------------------------------

 
under a then currently effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”); or (y) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities law.
 
(g)    An Option shall terminate three (3) months after termination of the
optionee’s employment or relationship as a consultant or director with the
Company or an Affiliate, unless: (i) such termination is due to the optionee’s
permanent and total disability, within the meaning of Section 422(c)(6) of the
Code and with such permanent and total disability being certified by the Social
Security Administration prior to such termination, in which case the Option may,
but need not, provide that it may be exercised at any time within one (1) year
following such termination of employment or relationship as a consultant or
director; (ii) the optionee dies while in the employ of or while serving as a
consultant or director to the Company or an Affiliate, or within not more than
three (3) months after termination of such employment or relationship as a
consultant or director, in which case the Option may, but need not, provide that
it may be exercised at any time within eighteen (18) months following the death
of the optionee by the person or persons to whom the optionee’s rights under
such Option pass by will or by the laws of descent and distribution; or (iii)
the Option by its term specifies either (A) that it shall terminate sooner than
three (3) months after termination of the optionee’s employment or relationship
as a consultant or director with the Company or an Affiliate; or (B) that it may
be exercised more than three (3) months after termination of the optionee’s
employment or relationship as a consultant or director with the Company or an
Affiliate. This paragraph 5(g) shall not be construed to extend the term of any
Option or to permit anyone to exercise the Option after expiration of its term,
nor shall it be construed to increase the number of shares as to which any
Option is exercisable from the amount exercisable on the date of termination of
the optionee’s employment or relationship as a consultant or director.
 
(h)    The Option may, but need not, include a provision whereby the optionee
may elect at any time during the term of the optionee’s employment or
relationship as a consultant or director with the Company or any Affiliate to
exercise the Option as to any part or all of the shares subject to the Option
prior to the stated vesting dates of the Option. Any shares so purchased from
any unvested installment or Option may be subject to a repurchase right in favor
of the Company or to any other restriction the Board or the Committee determines
to be appropriate.
 
(i)    To the extent provided by the terms of an Option, each optionee may
satisfy any federal, state or local tax withholding obligation relating to the
exercise of such Option by any of the following means or by a combination of
such means: (i) tendering a cash payment; (ii) authorizing the Company to
withhold from the shares of the Common Stock



7



--------------------------------------------------------------------------------

 
otherwise issuable to the optionee as a result of the exercise of the Option a
number of shares having a fair market value less than or equal to the amount of
the Company’s required minimum statutory withholding; or (iii) delivering to the
Company owned and unencumbered shares of the Common Stock having a fair market
value less than or equal to the amount of the Company’s required minimum
statutory withholding.
 
(j)    Without in any way limiting the authority of the Board or Committee to
make or not to make grants of Discretionary Stock Options under this Section 5,
the Board or Committee shall have the authority (but not an obligation) to
include as part of any Option agreement a provision entitling the optionee to a
further Option (a “Re-Load Option”) in the event the optionee exercises the
Option evidenced by the Option agreement, in whole or in part, by surrendering
other shares of Common Stock in accordance with this Plan and the terms and
conditions of the Option agreement. Any such Re-Load Option (i) shall be for a
number of shares equal to the number of shares surrendered as part or all of the
exercise price of such Option; (ii) shall have an expiration date which is the
same as the expiration date of the Option the exercise of which gave rise to
such Re-Load Option; and (iii) shall have an exercise price which is equal to
one hundred percent (100%) of the fair market value of the Common Stock subject
to the Re-Load Option on the date of exercise of the original Option or, in the
case of a Re-Load Option which is an Incentive Stock Option and which is granted
to a 10% stockholder (as defined in paragraph 4(c)), shall have an exercise
price which is equal to one hundred and ten percent (110%) of the fair market
value of the Common Stock subject to the Re-Load Option on the date of exercise
of the original Option.
 
Any such Re-Load Option may be an Incentive Stock Option or a Nonqualified Stock
Option, as the Board or Committee may designate at the time of the grant of the
original Option, provided, however, that the designation of any Re-Load Option
as an Incentive Stock Option shall be subject to the one hundred thousand
dollars ($100,000) annual limitation on exercisability of Incentive Stock
Options described in paragraph 3(c) of the Plan and in Section 422(d) of the
Code. There shall be no Re-Load Option on a Re-Load Option. Any such Re-Load
Option shall be subject to the availability of sufficient shares under paragraph
3(a) and shall be subject to such other terms and conditions as the Board or
Committee may determine.
 
6.    TERMS OF NON-DISCRETIONARY OPTIONS
 
(a)    On January 27 of each year, each person who is at that time an Eligible
Director of the Company, (as defined in paragraph 6(k)), shall automatically be
granted under the Plan, without further action by the Company, the Board, or the
Company’s stockholders, a Nonqualified Stock Option (a “Director NQSO”) to
purchase sixteen thousand (16,000) shares



8



--------------------------------------------------------------------------------

 
of Common Stock on the terms and conditions set forth herein. An Eligible
Director may designate that such Director NQSO be granted in the name of a Trust
instead of in the name of such Eligible Director. The Director NQSO shall be on
the terms and conditions set forth herein and should the date of grant set forth
above be a Saturday, Sunday or legal holiday, such grant shall be made on the
next business day.
 
(b)    Each person who becomes an Eligible Director, shall, upon the date such
person first becomes an Eligible Director, automatically be granted under the
Plan, without further action by the Company, the Board, or the Company’s
stockholders, a Director NQSO to purchase sixty thousand (60,000) shares of
Common Stock on the terms and conditions set forth herein. An Eligible Director
may designate that such Director NQSO be granted in the name of a Trust instead
of in the name of such Eligible Director. The Director NQSO shall be on the
terms and conditions set forth herein and should the date of grant set forth
above be a Saturday, Sunday or legal holiday, such grant shall be made on the
next business day.
 
(c)    Each Director NQSO granted pursuant to this Section 6 (or any Director
Re-Load Option granted pursuant to paragraph 6(j)) shall be in such form and
shall contain such terms and conditions as the Board or the Committee shall deem
appropriate. The provisions of separate Director NQSO’s need not be identical,
but each Director NQSO shall include (through incorporation of provisions hereof
by reference in the Director NQSO or otherwise) the substance of each of the
following provisions as set forth in paragraphs 6(d) through 6(j), inclusive.
 
(d)    The term of each Director NQSO shall be ten (10) years from the date it
was granted.
 
(e)    The exercise price of each Director NQSO shall be one hundred percent
(100%) of the fair market value of the Common Stock subject to such Director
NQSO on the date such Director NQSO is granted.
 
(f)    The purchase price of Common Stock acquired pursuant to a Director NQSO
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash at the time the Director NQSO is exercised; (ii) by delivery
to the Company of shares of Common Stock that have been held for the period
required to avoid a charge to the Company’s reported earnings and valued at
their fair market value on the date of exercise; or (iii) pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board which
results in the receipt of cash (or a check) by the Company before Common Stock
is issued or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds before Common Stock is
issued.
 
(g)    A Director NQSO shall be exercisable during the lifetime of the Eligible
Director with respect to whom it was granted only by the person to whom it was
granted



9



--------------------------------------------------------------------------------

 
(whether the Eligible Director or a Trust), provided that such person during the
Eligible Director’s lifetime may designate a Trust to be a beneficiary with
respect to the Director NQSO, and such beneficiary shall, after the death of the
Eligible Director to whom the Director NQSO was granted, have all of the rights
designated for such beneficiary. In the absence of such designation, after the
death of the Eligible Director with respect to whom the Director NQSO was
granted, if such Director NQSO was granted to the Eligible Director, the
Director NQSO shall be exercisable by the person or persons to whom the
optionee’s rights under such option pass by will or by the laws of descent and
distribution.
 
(h)    A Director NQSO shall not vest with respect to an Eligible Director, or
the affiliate of such Eligible Director, as the case may be, (i) unless the
Eligible Director, has, at the date of grant, provided three (3) years of prior
continuous service as an Eligible Director, or (ii) until the date upon which
such Eligible Director has provided one year of continuous service as an
Eligible Director following the date of grant of such Director NQSO, whereupon
such Director NQSO shall become fully vested and exercisable in accordance with
its terms.
 
(i)    The Company may require any optionee under this Section 6, or any person
to whom a Director NQSO is transferred under paragraph 6(g), as a condition of
exercising any such option: (i) to give written assurances satisfactory to the
Company as to such person’s knowledge and experience in financial and business
matters and/or to employ a purchaser representative who has such knowledge and
experience in financial and business matters, and that such person is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Director NQSO; and (ii) to give written assurances
satisfactory to the Company stating that such person is acquiring the Common
Stock subject to the Director NQSO for such person’s own account and not with
any present intention of selling or otherwise distributing the stock. These
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares upon the exercise of the Director
NQSO has been registered under a then currently effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii), as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.
 
(j)    Subject to the last sentence of this paragraph 6(j), each Director NQSO
shall include a provision entitling the optionee to a further Nonqualified Stock
Option (a “Director Re-Load Option”) in the event the optionee exercises the
Director NQSO evidenced by the Director NQSO grant, in whole or in part, by
surrendering other shares of Common Stock in accordance with the Plan and the
terms of the Director NQSO grant. Any such Director Re-Load Option (i) shall be
for a number of shares equal to the number of shares surrendered as part or all
of the exercise price of the original Director NQSO; (ii) shall have an



10



--------------------------------------------------------------------------------

 
expiration date which is the same as the expiration date of the original
Director NQSO; and (iii) shall have an exercise price which is equal to one
hundred percent (100%) of the fair market value of the Common Stock subject to
the Director Re-Load Option on the date of exercise of the original Director
NQSO. Any such Director Re-Load Option shall be subject to the availability of
sufficient shares under paragraph 3(a). There shall be no Director Re-Load
Option on a Director Re-Load Option. Notwithstanding anything else in the Plan
to the contrary, this paragraph 6(j) shall be of no force and effect from and
after June 23, 1998.
 
(k)    For purposes of this Section 6, the term “Eligible Director” shall mean a
member of the Board who is not an employee of the Company or any Affiliate, and
the term “affiliate” shall mean a person that directly or indirectly controls,
is controlled by, or is under common control with, the Eligible Director.
 
7.    TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK.
 
Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board or the Committee shall
deem appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:
 
(a)    The purchase price under each stock purchase agreement shall be such
amount as the Board or Committee shall determine and designate in such
agreement. Notwithstanding the foregoing, the Board or the Committee may
determine that eligible participants in the Plan may be awarded stock pursuant
to a stock bonus agreement in consideration for past services actually rendered
to the Company or for its benefit.
 
(b)    No rights under a stock bonus or restricted stock purchase agreement
shall be assignable by any participant under the Plan, either voluntarily or by
operation of law, except where such assignment is required by law or expressly
authorized by the terms of the applicable stock bonus or restricted stock
purchase agreement.
 
(c)    The purchase price of stock acquired pursuant to a stock purchase
agreement shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board or the Committee, according to a deferred payment or
other arrangement with the person to whom the Common Stock is sold; or (iii) in
any other form of legal consideration that may be acceptable to the Board or the
Committee in their discretion; including but not limited to payment of the
purchase price pursuant to a program developed under Regulation T as



11



--------------------------------------------------------------------------------

 
promulgated by the Federal Reserve Board which results in the receipt of cash
(or a check) by the Company before Common Stock is issued or the receipt of
irrevocable instruction to pay the aggregate exercise price of the Company from
the sales proceeds before Common Stock is issued. Notwithstanding the foregoing,
the Board or the Committee to which administration of the Plan has been
delegated may award Common Stock pursuant to a stock bonus agreement in
consideration for past services actually rendered to the Company or for its
benefit.
 
(d)    Shares of Common Stock sold or awarded under the Plan may, but need not,
be subject to a repurchase option in favor of the Company in accordance with a
vesting schedule to be determined by the Board or the Committee.
 
(e)    In the event a person ceases to be an employee of or ceases to serve as a
director or consultant to the Company or an Affiliate, the Company may
repurchase or otherwise reacquire any or all of the shares of Common Stock held
by that person which have not vested as of the date of termination under the
terms of the stock bonus or restricted stock purchase agreement between the
Company and such person.
 
(f)    To the extent provided by the terms of stock bonus or restricted stock
purchase agreement, a participant may satisfy any federal, state or local tax
withholding obligation relating to the lapsing of a repurchase option in favor
of the Company or vesting of a stock bonus or a restricted stock award by any of
the following means or by a combination of such means: (i) tendering a cash
payment; (ii) authorizing the Company to withhold from the shares of the Common
Stock otherwise deliverable to a participant as a result of the lapsing of a
repurchase option in favor of the Company or the vesting of a stock bonus or a
restricted stock award a number of shares having a fair market value less than
or equal to the amount of the Company’s required minimum statutory withholding;
or (iii) delivering to the Company owned and unencumbered shares of the Common
Stock having a fair market value less than or equal to the amount of the
Company’s required minimum statutory withholding.
 
8.    COVENANTS OF THE COMPANY.
 
(a)    During the terms of the Stock Awards granted under the Plan, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards up to the number of shares of Common Stock
authorized under the Plan.
 
(b)    The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of Common Stock under the Stock Awards granted under the
Plan; provided, however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any Stock Award granted under
the Plan or any Common Stock issued or issuable



12



--------------------------------------------------------------------------------

 
pursuant to any such Stock Award. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Stock Awards
unless and until such authority is obtained.
 
9.    USE OF PROCEEDS FROM COMMON STOCK.
 
Proceeds from the sale of Common Stock pursuant to Stock Awards granted under
the Plan shall constitute general funds of the Company.
 
10.    MISCELLANEOUS.
 
(a)    The Board or Committee shall have the power to accelerate the time during
which a Stock Award may be exercised or the time during which a Stock Award or
any part thereof will vest, notwithstanding the provisions in the Stock Award
stating the time during which it may be exercised or the time during which it
will vest. Each Discretionary Stock Option providing for vesting pursuant to
paragraph 5(e) shall also provide that if the employee’s employment or a
director’s or consultant’s affiliation with the Company or an Affiliate of the
Company is terminated by reason of death or disability (within the meaning of
Title II or XVI of the Social Security Act or comparable statute applicable to
an Affiliate and with such permanent and total disability certified by (i) the
Social Security Administration, (ii) the comparable governmental authority
applicable to an Affiliate, (iii) such other body having the relevant
decision-making power applicable to an Affiliate or (iv) an independent medical
advisor appointed by the Company, as applicable, prior to such termination),
then the vesting schedule of Discretionary Stock Options granted to such
employee, director or consultant or to the Trusts of such employee, director or
consultant shall be accelerated by twelve months for each full year the employee
has been employed by or the director or consultant has been affiliated with the
Company and/or an Affiliate of the Company.
 
(b)    Neither an optionee nor any person to whom an Option is transferred under
the provisions of the Plan shall be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares subject to such Option
unless and until such person has satisfied all requirements for exercise of the
Option pursuant to its terms.
 
(c)    Nothing in the Plan or any instrument executed or Stock Award granted
pursuant thereto shall confer upon any eligible employee, consultant, director,
optionee or holder of Stock Awards under the Plan any right to continue in the
employ of the Company or any Affiliate or to continue acting as a consultant or
director or shall affect the right of the Company or any Affiliate to terminate
the employment or consulting relationship or



13



--------------------------------------------------------------------------------

 
directorship of any eligible employee, consultant, director, optionee or holder
of Stock Awards under the Plan with or without cause. In the event that a holder
of Stock Awards under the Plan is permitted or otherwise entitled to take a
leave of absence, the Company shall have the unilateral right to (i) determine
whether such leave of absence will be treated as a termination of employment or
relationship as consultant or director for purposes hereof, and (ii) suspend or
otherwise delay the time or times at which exercisability or vesting would
otherwise occur with respect to any outstanding Stock Awards under the Plan.
 
11.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK.
 
If any change is made in the Common Stock subject to the Plan, or subject to any
Stock Award granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan and outstanding Stock Awards
will be appropriately adjusted in the class(es) and maximum number of shares
subject to the Plan, the maximum number of shares which may be granted to a
participant in a calendar year, the class(es) and number of shares and price per
share of stock subject to outstanding Stock Awards, and the number of shares of
Common Stock to be granted as provided for in paragraphs 6(a) and 6(b). Such
adjustment shall be made by the Board or the Committee, the determination of
which shall be final, binding and conclusive. (The conversion of any convertible
securities of the Company shall not be treated as a “transaction not involving
the receipt of consideration”.)
 
12.    CHANGE OF CONTROL.
 
(a)    Notwithstanding anything to the contrary in this Plan, in the event of a
Change in Control (as hereinafter defined), then, to the extent permitted by
applicable law: (i) the time during which Stock Awards become vested shall
automatically be accelerated so that the unvested portions of all Stock Awards
shall be vested prior to the Change in Control and (ii) the time during which
the Options may be exercised shall automatically be accelerated to prior to the
Change in Control. Upon and following the acceleration of the vesting and
exercise periods, at the election of the holder of the Stock Award, the Stock
Award may be: (x) exercised (with respect to Options) or, if the surviving or
acquiring corporation agrees to assume the Stock Awards or substitute similar
stock awards, (y) assumed; or (z) replaced with substitute stock awards. Options
not exercised, substituted or assumed prior to or upon the Change in Control
shall be terminated.
 
(b)    For purposes of the Plan, a “Change of Control” shall be deemed to have



14



--------------------------------------------------------------------------------

 
occurred at any of the following times:
 
(i)  upon the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or its affiliates, or any employee
benefit plan of the Company or its affiliates which acquires beneficial
ownership of voting securities of the Company), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of either the then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or
 
(ii)  at the time individuals who, as of April 2, 1991, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to April
2, 1991, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of the Plan, considered as though
such person were a member of the Incumbent Board; or
 
(iii)  immediately prior to the consummation by the Company of a reorganization,
merger, consolidation, (in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company; or
 
(iv)  the occurrence of any other event which the Incumbent Board in its sole
discretion determines constitutes a Change of Control.
 
13.    QUALIFIED DOMESTIC RELATIONS ORDERS
 
(a)    Anything in the Plan to the contrary notwithstanding, rights under Stock
Awards may be assigned to an Alternate Payee to the extent that a QDRO so
provides. (The terms “Alternate Payee” and “QDRO” are defined in paragraph 13(c)
below.) The assignment of a Stock Award to an Alternate Payee pursuant to a QDRO
shall not be treated as having caused a new grant. The transfer of an Incentive
Stock Option to an Alternate Payee may,



15



--------------------------------------------------------------------------------

 
however, cause it to fail to qualify as an Incentive Stock Option. If a Stock
Award is assigned to an Alternate Payee, the Alternate Payee generally has the
same rights as the grantee under the terms of the Plan; provided however, that
(i) the Stock Award shall be subject to the same vesting terms and exercise
period as if the Stock Award were still held by the grantee, (ii) an Alternate
Payee may not transfer a Stock Award and (iii) an Alternate Payee is ineligible
for Re-Load Options described at paragraph 5(j) or Director Re-Load Options
described at paragraph 6(j).
 
(b)    In the event of the Plan administrator’s receipt of a domestic relations
order or other notice of adverse claim by an Alternate Payee of a grantee of a
Stock Award, transfer of the proceeds of the exercise of such Stock Award,
whether in the form of cash, stock or other property, may be suspended. Such
proceeds shall thereafter be transferred pursuant to the terms of a QDRO or
other agreement between the grantee and Alternate Payee. A grantee’s ability to
exercise a Stock Award may be barred if the Plan administrator receives a court
order directing the Plan administrator not to permit exercise.
 
(c)    The word “QDRO” as used in the Plan shall mean a court order (i) that
creates or recognizes the right of the spouse, former spouse or child (an
“Alternate Payee”) of an individual who is granted a Stock Award to an interest
in such Stock Award relating to marital property rights or support obligations
and (ii) that the administrator of the Plan determines would be a “qualified
domestic relations order,” as that term is defined in section 414(p) of the Code
and section 206(d) of the Employee Retirement Income Security Act (“ERISA”), but
for the fact that the Plan is not a plan described in section 3(3) of ERISA.
 
14.    AMENDMENT OF THE PLAN.
 
(a)    The Board at any time, and from time to time, may amend the Plan.
However, except as provided in Section 10 relating to adjustments upon changes
in the Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:
 
(i)  increase the number of shares reserved for Stock Awards under the Plan;
 
(ii)  modify the requirements as to eligibility for participation in the Plan
(to the extent such modification requires stockholder approval in order for the
Plan to satisfy the requirements of Section 422(b) of the Code); or
 
(iii)  modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to satisfy the requirements of
Section 422(b) of the Code.
 
(b)    The Board may in its sole discretion submit any other amendment to the



16



--------------------------------------------------------------------------------

 
Plan for stockholder approval, including, but not limited to, amendments to the
Plan intended to satisfy the requirements of Section 162(m) of the Code and the
regulations promulgated thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation to
certain executive officers.
 
(c)    It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide optionees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee Incentive Stock
Options and/or to bring the Plan and/or Options granted under it into compliance
therewith.
 
(d)    Rights and obligations under any Stock Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan, unless: (i) the
Company requests the consent of the person to whom the Stock Award was granted;
and (ii) such person consents in writing.
 
15.    TERMINATION OR SUSPENSION OF THE PLAN.
 
(a)    The Board may suspend or terminate the Plan at any time. No Stock Awards
may be granted under the Plan while the Plan is suspended or after it is
terminated. No Incentive Stock Options may be granted under the Plan after
February 22, 2009.
 
(b)    Rights and obligations under any Stock Awards granted while the Plan is
in effect shall not be impaired by suspension or termination of the Plan, except
with the consent of the person to whom the Stock Award was granted.
 
16.    EFFECTIVE DATE OF PLAN.
 
The Plan shall become effective as determined by the Board.



17